          Case 1:16-cv-01068-KBJ Document 57-2 Filed 07/15/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA


 CAMPAIGN FOR ACCOUNTABILITY,

                   Plaintiff,

          v.
                                                            No. 1:16-cv-1068 (Calendar Committee)
 UNITED STATES DEPARTMENT OF
 JUSTICE,

                   Defendant.



         DEFENDANT’S STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

         Pursuant to Local Civil Rule 7(h), Defendant United States Department of Justice hereby

submits the following statement of material facts as to which Defendant contends there are no

genuine issues in connection with its motion for summary judgment under Federal Rule of Civil

Procedure 56(b):

   (1)         A statute deriving from the Judiciary Act of 1789 charges the Attorney General with

               providing advice and opinions on questions of law when required by the President and

               rendering opinions on questions of law when requested to do so by the heads of

               executive departments. Stipulation ¶ 2 (ECF No. 56).

   (2)         The Attorney General has delegated that function to the Office of Legal Counsel

               (“OLC”), a component of the Department of Justice. Stipulation ¶¶ 1, 3.

   (3)         Under current regulations, OLC renders opinions and legal advice to agencies of the

               Government. Stipulation ¶ 4.

   (4)         OLC assists the Attorney General in the performance of his functions as legal adviser

               to the President and as a member of, and legal adviser to, the Cabinet. Stipulation ¶ 4.


                                                        1
       Case 1:16-cv-01068-KBJ Document 57-2 Filed 07/15/21 Page 2 of 3




(5)     OLC rarely issues opinions unless it is requested to do so by one or more agencies.

        Requests may be made through formal letters or memoranda, informally by email, or

        orally, in person or by telephone. Stipulation ¶ 5.

(6)     OLC is often asked to provide advice and analysis with respect to very difficult and

        unsettled issues of law. Stipulation ¶ 6.

(7)      Requests for OLC opinions may arise in connection with highly complex activities of

        the executive branch on matters that can be controversial. Stipulation ¶ 6.

(8)     OLC is occasionally asked to provide legal opinions in order to resolve disputes

        between two or more agencies about questions of law. Stipulation ¶ 7.

(9)     Interagency disputes may come to OLC through a joint request from two or more

        agencies, or through a submission by a single agency. Stipulation ¶¶ 8-9.

(10)    OLC opinions resolving interagency disputes are not stored separately or separately

        identified within OLC’s records. Stipulation ¶ 12.

(11)    OLC’s process for providing formal written opinions addressing interagency disputes

        is set forth in the OLC’s Best Practices Memo, which speaks for itself. Stipulation ¶ 13

        (citing Memorandum from David J. Barron, Acting Assistant Attorney General to

        Attorneys of the Office of Legal Counsel, Best Practices for OLC Legal Advice and

        Written Opinions (July 16, 2010)) (ECF No. 56-1).

(12)    Applicability of the Cargo Preference Act to the Transportation of Alaskan Oil to the

        Strategic Petroleum Reserve, 7 Op. O.L.C 139 (1983), is an OLC opinion that

        addresses an interagency dispute.




                                                    2
          Case 1:16-cv-01068-KBJ Document 57-2 Filed 07/15/21 Page 3 of 3




   (13)    Scope of the Environmental Protection Agency’s Discretion to Adopt Any One of Three

           Alternative Interpretations of the Mitchell-Conte Amendment to the Clean Air Act, 13

           Op. O.L.C. 105 (1989), is an OLC opinion that addresses an interagency dispute.

   (14)    Applicability of Government Corporation Control Act to “Gain Sharing Benefit”

           Agreement, 24 Op. O.L.C. 212 (2000), is an OLC opinion that addresses an interagency

           dispute.

   (15)    The Authority of the Equal Employment Opportunity Commission To Order a Federal

           Agency To Pay a Monetary Award To Remedy a Breach of a Settlement Agreement, 38

           Op. O.L.C. 22 (2014), is an OLC opinion that addresses an interagency dispute.

   (16)    Payment of Back Wages to Alien Physicians Hired Under H-IB Visa Program, 32 Op.

           O.L.C. 47 (2008), is an OLC opinion that addresses an interagency dispute.



Dated: July 15, 2021                               Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   ELIZABETH J. SHAPIRO
                                                   Deputy Branch Director

                                                   /s/ Brian C. Rosen-Shaud_____________
                                                   BRIAN C. ROSEN-SHAUD
                                                   Trial Attorney (Maine Bar No. 006018)
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L St. NW
                                                   Washington, DC 20005
                                                   Tel: (202) 305-7667
                                                   Fax: (202) 616-8470
                                                   E-mail: brian.c.rosen-shaud@usdoj.gov

                                                   Counsel for Defendant



                                                  3
